         Case 1:15-cv-02739-LAP Document 167 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA
S.A.U. and PETERSEN ENERGÍA,
S.A.U.,

                       Plaintiffs,

-against-

ARGENTINE REPUBLIC and YPF
S.A.,
                                             Nos. 15 Civ. 2739 (LAP)
                       Defendants.                16 Civ. 8569 (LAP)

                                                           ORDER

ETON PARK CAPITAL MANAGEMENT,
L.P., ETON PARK MASTER FUND,
LTD., and ETON PARK FUND, L.P.,
                       Plaintiffs,
-against-
ARGENTINE REPUBLIC and YPF
S.A.,
                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

       Counsel for the parties in the above-captioned actions shall

appear for a telephonic conference on July 9, 2020, at 10:00 a.m.

EST.     The dial-in for that conference is (888) 363-4734, access

code: 4645450.       The parties are directed to call in promptly at

10:00 a.m.

SO ORDERED.

Dated:       New York, New York
             July 1, 2020

                                       1
Case 1:15-cv-02739-LAP Document 167 Filed 07/01/20 Page 2 of 2




                      __________________________________
                      LORETTA A. PRESKA
                      Senior United States District Judge




                              2
